 Case 1:20-cr-00042-H-BU Document 17 Filed 06/19/20               Page 1 of 1 PageID 38



                         UNITED STATES DISTRICT COIIRT
                          NORTHERN DISTRICT OF TEXAS
                               ABILENE DIVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                          NO. l:20-CR-042-01-H

RONNIE LANDIS (1),
   Defendant.


                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF THE UNTTED STATES MAGISTRATE JIJDGE
                         CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636OX1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

        our"ann 14,zozo.


                                           JAME     SLEY HENDRIX
                                           UN   D STATES DISTRICT ruDGE
